Mikoll, J. P.
(dissenting). I respectfully dissent. It is undisputed that petitioner suffers from substantial limitation of rotational and lateral movement of his neck and continuing pain. His physician has determined that this disability was caused by an auto accident in which his car overturned on an icy road and plunged down a 30-foot ravine. He was on duty as a Chief Special Investigator at the time. Petitioner sustained a broken neck involving fractures of C2 and a suspected fracture of the C3 vertebrae in his neck in the accident. The physician indicated that he could no longer perform his job, namely, high speed chases, strenuous physical activity, operating fire arms and use of surveillance cameras when his neck would have to be held in an awkward position.
The physician for the New York State and Local Employees’ Retirement System, though not disputing that petitioner now suffers from significant limitation of his cervical spine, opined that it was not caused by the accident but could be caused (emphasis supplied) by arthritic changes in the C5 to C7 vertebrae region which preexisted the accident. He opined that since petitioner did his job before the accident.with the C5 to C7 arthritic condition, he is not disabled from doing it now. This position is not supported by substantial evidence. The testimony of the Retirement System’s expert was speculative and circuitous. He concluded that petitioner is not under a disability because the significant limitation of motion he has is a result of a degenerative disc disease in the vertebrae predating the accident. Since petitioner has undisputed significant limitation of his cervical spine, as found by both physicians and respondent, the attribution to a cause which predated the accident makes no significant difference on the question of whether petitioner suffered disability due to an accident. Whether his condition is attributable to the sequelae of a broken neck or whether he has a significant disability because of a preexisting disease which was not disabling prior to the accident, the accident is responsible for the ensuing disability in any event (see, Matter of Sanchez v New York State & Local Police & Fire Retirement Sys., 208 AD2d 1027, 1028).
*996I would therefore annul respondent’s determination and remit for further consideration in conformity with this decision. Adjudged that the determination is confirmed, without costs, and petition dismissed.